Plaintiff in error filed its brief herein on March 9, 1923. No brief has been filed by defendant in error, and no reason assigned why brief has not been filed. From an examination of brief of plaintiff in error it appears that the demurrer filed by the plaintiff in error to the petition of defendant in error should have been sustained. This being true, this court will not search the record to find some theory upon which the judgment of the trial court may be sustained.
The judgment of the trial court is reversed, and cause remanded, with directions to sustain demurrer to the petition.
JOHNSON, C. J., and McNEILL, NICHOLSON, and MASON. J.J., concur.